173 S.W.3d 382 (2005)
STATE of Missouri, Respondent,
v.
Charles W. BURTON, Appellant.
No. WD 64643.
Missouri Court of Appeals, Western District.
October 11, 2005.
Jeremiah W. (Jay) Nixon, Atty. Gen., Alison K. Brown, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Kent Denzel, Assistant Public Defender, Columbia, MO, for Appellant.
Before HOWARD, P.J., and SMART and NEWTON, JJ.

Order
PER CURIAM.
Appellant, Charles Burton, was convicted of driving while intoxicated, and he now appeals. Burton claims that the trial court erred in failing to admonish the jury, sua sponte, to disregard the prosecutor's statement during closing argument of alleged facts outside the record. Having reviewed the parties' arguments and record on appeal, we find no plain error. A written opinion would serve no jurisprudential purpose. However, we have provided the parties with a memorandum setting forth the reasons for our decision.
Affirmed. Rule 30.25(b).